Citation Nr: 0945208	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The Veteran had active service from February 1972 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in August 
2002, when service connection for PTSD was denied.  The 
Veteran then appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
VA General Counsel and the Veteran's attorney filed a Joint 
Motion asking the Court to vacate the Board's decision.  That 
same month, the Court issued an order granting the Joint 
Motion, vacating the Board's August 2002 decision, and 
remanding the case to the Board.

In June 2004, the Board remanded the Veteran's claim to the 
RO in order to comply with the Joint Motion and the order of 
the Court.  All of the directives indicated in the June 2004 
remand were completed by the RO.  However, in November 2006, 
following the RO's issuance of a Supplemental Statement of 
the Case (SSOC) in September 2005, which was the last 
adjudication of the Veteran's claim by the RO, the Veteran's 
attorney submitted additional evidence.  The Board in 
December 2006 remanded the claim for development of the claim 
based on personal assault and the associated enhanced duty to 
assist.  See VA Adjudication Procedure Manual M21-1MR (M21-
1MR), Part IV; see also 38 C.F.R. § 3.304(f)(3) (2008); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special VA manual evidentiary procedures apply in PTSD 
personal-assault cases).

The Board remanded the claim again in December 2008 to afford 
RO review and re-adjudication of the case based on newly 
submitted evidence for which RO review was not waived.  
Following RO review and readjudication in a June 2009 SSOC, 
the case again returns to the Board for review.  

The Board notes that the claim on appeal was previously 
characterized, including by the Board, as one simply for 
service connection for PTSD.  However, in a recent judicial 
precedent, the U.S. Court of Appeals for Veterans Claims 
(Court) held that claims for service connection for PTSD 
include claims for service connection for all psychiatric 
disabilities reasonably raised by the Veteran or the 
evidentiary record, based on the inherent unreasonableness of 
imputing self-knowledge of mental conditions from which the 
Veteran may be suffering.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  The claims file bears medical records with 
diagnoses variously of multiple other psychiatric disorders.  
The claim at issue has accordingly been restyled as one for 
service connection for a psychiatric disorder to include 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Based on the Clemons decision, the Board is compelled to 
develop this case with an additional VA examination for 
compensation purposes to address any current psychiatric 
disorders and their etiology as related to service.  That is 
particularly the case where, as here, diagnoses of 
psychiatric disorders and/or personality disorders have 
markedly varied over the years since service.  VA treating 
psychiatrists have provided affirmative opinions linking in-
service stressors to currently diagnosed PTSD in multiple 
submitted letters, as well as upon VA examination for 
compensation purposes in September 2004, but none of the 
Veteran's asserted in-service stressors has been 
independently verified.  

Of particular note in this case is a copy of a June 1973 
service treatment record (STR) which shows a finding of 
depressed mood, assesses both chronic anxiety and obsessive-
compulsive personality traits, and prescribes Librium.  That 
document was submitted into the record by the Veteran's 
authorized representative in December 2008, whereas the 
original or another copy of that service treatment records is 
not otherwise contained within the claims file.  This 
situation presents the possibility that the Veteran may have 
additional STRs to submit which are similarly not reflected 
in the claims file, and which may further his claim.  In 
addition, prior denials of the Veteran's claim failed to 
consider this evidence of in-service treatment for a mental 
health condition, and the Veteran's prior VA examination for 
compensation purposes in September 2004 did not have the 
benefit of that in-service record.  Hence, a causal link 
between service and a current psychiatric disorder may 
possibly be based on this newly discovered service treatment 
record.  

Lack of success of prior efforts in this case to verify 
asserted in-service stressors, including asserted personal 
assault in-service stressors, do not present new avenues for 
development beyond those already undertaken.  However, this 
does not preclude the Veteran from submitting new evidence or 
information to corroborate alleged in-service stressors, in 
furtherance of his claim.  
 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VCAA letter.  
Ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act (VCAA) and 
its implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim for 
service connection for a psychiatric 
disorder to include PTSD.  

a.  The notice should make clear that 
additional issues being considered on 
appeal are those of entitlement to 
service connection for any additional 
psychiatric conditions reasonably 
raised by the Veteran or otherwise 
indicated by the record.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  
The notice should also inform of the 
evidence necessary to substantiate his 
claims for service connection for 
psychiatric disorders on a direct 
basis, as well as for PTSD, and what 
evidence he is to provide and what 
evidence VA will attempt to obtain on 
his behalf, in accordance with 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

b.  The VCAA letter should also note 
that the copy of the June 1973 service 
treatment record submitted by the 
Veteran's authorized representative in 
December 2008 was not reflected in the 
service treatment records contained 
within the claims file, and was not 
otherwise previously contained within 
the claims file.  The Veteran should be 
asked to identify the source of that 
submitted copy of his service treatment 
record, and should be asked to submit 
any additional service treatment 
records he may have, to be associated 
with the claims file.

c.  The VCAA letter should also note 
that alternative records may serve to 
corroborate an in-service stressor if 
that stressor is in the nature of a 
personal assault.  The RO should advise 
the Veteran of alternative records 
discussed in M21-1MR, Part IV, Subpart 
ii, 1.D.17.g, which may serve to 
corroborate any asserted personal 
assault stressor(s).  All records and 
responses received should be associated 
with the claims file, and any indicated 
development should be undertaken.

2.  The Veteran should also be asked to 
provide information or evidence regarding 
any post-service mental health or social 
services treatment for which records have 
not already been obtained, in furtherance 
of his psychiatric disorders claims.  He 
also should be advised that mental illness 
from which he may suffer need not 
necessarily be PTSD in order to be related 
to service (see Clemons, supra), and he 
should accordingly be encouraged to assist 
in obtaining extant records of treatment 
or evaluation for any mental illness.  All 
records and responses received should be 
associated with the claims file, and any 
indicated development should be 
undertaken.  

3.  Thereafter, if any alleged stressors 
are verified, or if corroboration of an 
alleged personal assault stressor is 
otherwise obtained, the RO/AMC should 
prepare a statement of the verified or 
corroborated stressor(s).  

4.  Thereafter, arrange for a VA 
psychiatric examination,  to address the 
nature of all current psychiatric 
disorders and their etiology as related to 
service.  Inform the examiner that further 
examination is required based on questions 
of etiology not yet adequately address 
which have been reasonably raised by the 
record.  The claims folders should be made 
available to the examiner for review.  All 
necessary tests and studies should be 
conducted.  The examiner should be 
instructed to note in particular a June 
11, 1973, service treatment record, a copy 
of which was associated with the claims 
file in December 2008, showing findings of 
slightly depressed mood, impressions of 
chronic anxiety as well as obsessive-
compulsive personality traits, and a 
prescription of Librium.  

If no in-service stressors have been 
independently verified or corroborated, 
the examiner should be so instructed, and 
should be further instructed that absent 
independent corroboration of a stressor, a 
diagnosis of PTSD cannot be supported by 
the asserted in-service stressors for 
compensation purposes.  

Alternatively, if official service records 
or alternative records discussed in M21-
1MR, Part IV, Subpart ii, 1.D.17.g, 
corroborate the Veteran's allegations of 
stressors or personal assault stressors, 
as appropriate, then the RO should inform 
the examiner of those stressors that have 
been corroborated.  The RO should then 
instruct the examiner that a diagnosis of 
PTSD for compensation purposes can only be 
based on those independently corroborated 
in-service stressors.  

The examiner should note past VA treatment 
and examinations, including the most 
recent VA examination for compensation 
purposes in September 2004.  The examiner 
should also note the multiple statements 
and letters on the Veteran's behalf by 
treating VA psychiatrists, to the effect 
that the Veteran has PTSD related to in-
service stressors.  Again, the examiner is 
to be advised that in-service stressors 
that have not been corroborated cannot 
serve to support a diagnosis of PTSD to 
support the Veteran's claim.  

The examiner should answer the following:

a.  The examiner should carefully 
review the claims folders, and identify 
all current psychiatric disorders.  The 
examiner should note any medication 
currently taken, and address whether 
neuroses or psychoses are present but 
with symptoms suppressed by 
medications.  In this regard, past 
diagnoses of mental disorders should be 
addressed.  

b.  If any in-service stressor has been 
independently verified or corroborated, 
the examiner should address whether it 
is it at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran has PTSD 
due at least in part to the verified or 
corroborated in-service stressor(s); 
or, alternatively, whether a 
diagnosisof PTSD due to service is 
unlikely (i.e., less than a 50-50 
degree of probability).  The examiner 
should provide a complete explanation 
for his/her opinion.

c.  For each psychiatric disorder the 
examiner diagnoses, he/she must answer 
the following:  Is it at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder developed in service, pre-
existed but was aggravated (permanently 
increased in severity) during service, 
or is otherwise causally related to 
service; or, alternatively, is any such 
relationship to service unlikely (i.e., 
less than a 50-50 degree of 
probability)?  The examiner should 
provide a complete explanation for 
his/her opinions.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  If the examiner cannot answer the 
question posed without resorting to 
unsupported speculation, the examiner 
should so state, and explain why that 
is so.

5.  Thereafter, the RO (AMC) should 
readjudicate the remanded claim de novo.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

